Title: To George Washington from Thomas Moore, 30 April 1768
From: Moore, Thomas
To: Washington, George



Dear Sir
Apll 30th 1768

Since I came from your House I have seen Colo. Braxton who has acquaintd me that what passed between you and him Self proceeded from his being unacquaintd with my Sercumstances in short we have made up all matters and as it may be opening the breach again to give fresh security to you I am desireous the Bond may Stand as it is takeing out th⟨e Interest⟩

for which I now Send you fresh Bond which you may depend on my dischargeing when I receve my Money which will be due the 2d day of November next for the Security of this last Bond I send you some notes of hands of Gentn of distinguished fortune and merit—I shall ever acknowledge the kind treatment I have reced from you in your indulgence and am Dear Sir Your very obliged humble Sert

Thos Moore

